03/08/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0603



                                  No. DA 20-0603


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

TRENTON MATTHEW LARSON,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including April 15, 2022, within which to prepare, serve, and file its response.




                                                                       Electronically signed by:
RB                                                                        Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             March 8 2022